Citation Nr: 0410989	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for a kidney disorder, to 
include as secondary to Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on appeal.  
The veteran, who had active service from December 1961 to December 
1963, appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  

REMAND

Upon preliminary review of the claims file, the Board finds that 
additional development is needed in this case before proceeding 
with appellate review for the reasons set forth below.

An initial review of the evidence of record reveals that the basis 
for the RO's denial of the veteran's claims as explained in the 
May 2003 Statement of the Case was that diabetes was not shown in 
service or within a year thereafter and that as the evidence did 
not show the veteran had service in Vietnam as defined by 38 
C.F.R. § 3.307(a)(6), he was not entitled to service connection on 
a presumptive basis as provided by that regulation.  Service 
connection for a kidney disorder could not be granted because the 
disability did not manifest during service and was not shown to be 
causally or etiologically related to service.  Nor was service 
connection for a kidney disorder warranted on a secondary basis, 
as service connection had not been established for Type II 
diabetes mellitus.

Applicable law provides that a veteran, who during active 
military, naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and who have one of the listed herbicide-
related diseases is presumed to have been exposed during such 
service to certain herbicide agents (e.g. Agent Orange), unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service. 38 C.F.R. § 
3.307(a).  However, this does not mean that only veterans with 
Vietnam service during the Vietnam era may obtain service 
connection for diseases related to herbicide exposure.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  Thus, direct service connection may be for 
consideration when a disease is claimed to have been caused by 
exposure in locations other than Vietnam.  See 38 C.F.R. § 
3.303(d); VA Adjudication Procedure Manual M21-1, Part VI, paras. 
7.01(a), 7.01(e), 7.20(b).  In such circumstances, exposure to 
herbicide agents must be established on a factual basis.  See also 
VA Adjudication Procedure Manual M21-1, Part VI, para. 7.20(b).  

In this case, the veteran contends that he was exposed to 
herbicides while serving in the Army in Thailand and that he 
developed Type II diabetes mellitus as a result of such exposure, 
which then caused his kidney disorder.  In this regard, he argues 
that Agent Orange was sprayed on both sides of the river during 
his service in Thailand and that he also visited Vietnam on one or 
two occasions.  At a July 2002 conference with the RO Decision 
Review Officer (DRO), the veteran also indicated that he was in 
Laos.  Although the evidence of record does not indicate that the 
veteran visited Vietnam or Laos, service records do confirm that 
he served in Thailand from May 1962 to May 1963.  As noted above, 
any exposure to herbicide agents in circumstances other than 
Vietnam service must be established on a factual basis.  Thus, the 
veteran should be notified that he should specific information 
regarding the dates, and nature and circumstances of his purported 
Vietnam service.  Additionally, information from the service 
department may verify the veteran's contentions and should be 
requested prior to final appellate review.  Therefore, the Board 
is also of the opinion that the RO should attempt to verify 
whether Agent Orange or other herbicide agent was sprayed or used 
where the veteran was stationed in Thailand during the veteran's 
period of service.

Therefore, in order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should notify the veteran to provide specific details 
about his service in Vietnam such as dates, duties, locations, 
units to which he was assigned, and request that to substantiate 
his claim he should identify or submit any other evidence that the 
conditions of his service involved duty or visitation in the 
Republic of Vietnam or corroborating evidence as to the substance 
to which he was exposed while in service in Thailand.  If the 
veteran provides sufficient detail that is potentially verifiable, 
the RO should ensure that an attempt is made to verify such 
information.

2.  The RO should contact the appropriate agency and obtain the 
veteran's service personnel records, including his 201 file.  If 
no such service personnel records can be found, or if they have 
been destroyed, ask for specific confirmation of that fact.

3.  The RO should attempt to verify through official channels the 
use/spraying of Agent Orange (or other herbicide agent) where the 
veteran was stationed in Thailand between May 1962 and May 1963.  
All efforts undertaken should be documented in the claims file.  
If such action results in verification of herbicide exposure, the 
RO should undertake any other indicated development to include 
additional evidentiary and/or medical development as deemed 
necessary.

4.  In addition to the development requested above, the claims 
file should be reviewed to ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any applicable legal precedent. 

When the development requested has been completed, the case should 
be reviewed by the RO on the basis of additional evidence.  If the 
benefit sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified. 


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





